Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], convicting the defendant of the crime of injury to property and sentencing him to a term of sixty days in the workhouse, modified on the facts by reducing the sentence to a term of thirty days in the workhouse in addition to the time served between the passing of sentence and the issuance of the certificate of reasonable doubt. As thus modified, the judgment is unanimously affirmed. No opinion. Present — Hagarty, Adel, Taylor and Close, JJ.; Lazansky, P. J., not voting. ^